UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-2603



MWAALKEBU-LAN AKIL,

                                              Plaintiff - Appellant,

          versus


WILLIAM J. HENDERSON, Postmaster General, U.S.
Postal Service,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CA-99-18-3)


Submitted:   April 13, 2000                 Decided:   April 19, 2000


Before WIDENER and WILKINS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mwaalkebu-Lan Akil, Appellant Pro Se. Mary Hannah Lauck, OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia; Laree Martin, Sonya
J. Penn, UNITED STATES POSTAL SERVICE, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Mwaalkebu-Lan Akil appeals the district court’s order granting

summary judgment in favor of the Defendant in his employment

discrimination suit alleging violations of Title VII of the Civil

Rights Act of 1964, 42 U.S.C. § 2000e-2 (1994), and the Equal Pay

Act, 29 U.S.C.A. § 206(d) (West 1994 & Supp. 1999).     We have re-

viewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See Akil v. Henderson, No. CA-99-18-3 (E.D. Va.

Nov. 17, 1999).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2